Citation Nr: 0105443	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  95-03 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint and disc disease of the lumbosacral 
spine.

2.  Entitlement to an initial compensable rating for 
degenerative joint and disc disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from February 1969 to 
February 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which, inter alia, denied service connection for 
bilateral hearing loss and granted service connection for 
degenerative joint disease of the lumbosacral and thoracic 
segments of the spine, assigning an initial 10 percent rating 
for the disability under Diagnostic Code 5003, effective 
March 1, 1993, the day following the date of the veteran's 
separation from service.  

In December 1994, the veteran perfected an appeal of the RO 
decision, including the initial 10 percent rating assigned 
for his spine disability.  By April 1997 decision, the Board 
denied service connection for bilateral hearing loss and an 
evaluation in excess of 10 percent for degenerative joint 
disease of the lumbosacral and thoracic segments of the 
spine.  

The veteran duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (the Court).  While the 
case was pending at the Court, the VA Office of General 
Counsel, on behalf of the Secretary, and the veteran's 
representative filed a Joint Motion to vacate and remand for 
readjudication the Board's decision denying an evaluation in 
excess of 10 percent for degenerative joint disease of the 
lumbosacral and thoracic spine.  It was also indicated that 
the veteran did not wish to contest the Board's decision 
denying service connection for bilateral hearing loss.  The 
Court granted the motion by May 26, 1998 Order and the case 
was returned to the Board for compliance with that order.  

In September 1998, the Board remanded the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the lumbosacral and 
thoracic spine to the RO for additional development of the 
evidence and for due process considerations.  Pursuant 
thereto, by July 1999 determination, the RO recharacterized 
the veteran's back disability and assigned separate ratings 
as follows:  degenerative joint disease and disc disease of 
the lumbosacral spine, 10 percent under Diagnostic Codes 
5003-5292; and degenerative joint and disc disease of the 
thoracic spine, zero percent under Codes 5003-5291.  In 
January 2000, the Board again remanded the matter for 
additional development of the evidence.


FINDINGS OF FACT

1.  Effective the date of the award of service connection, 
the veteran's degenerative joint and disc disease of the 
lumbosacral spine has been manifested by subjective pain and 
X-ray evidence of arthritis, but without objective medical 
evidence of moderate limitation of motion, moderate 
intervertebral disc syndrome, lumbosacral strain with muscle 
spasm on extreme forward bending and loss of unilateral spine 
motion in the standing position, or more than negligible 
functional impairment.

2.  From the effective date of the award of service 
connection, his degenerative joint and disc disease of the 
thoracic spine has been manifested by subjective pain, X-ray 
evidence of arthritis and a vertebral deformity possibly due 
to fracture, but without objective medical evidence of 
moderate limitation of motion, mild intervertebral disc 
syndrome, or more than negligible functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292 (2000).

2.  The criteria for an initial 10 percent evaluation, but no 
higher, for degenerative joint and disc disease of the 
thoracic spine with demonstrable vertebral deformity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5285, 5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that at his January 1969 
service enlistment medical examination, the veteran's spine 
was normal on clinical evaluation.  

In-service medical records include chest X-rays conducted in 
November and December 1974, which showed incidental findings 
of a wedging deformity of two of the lower thoracic vertebrae 
as well as considerable loss of intervertebral joint space 
between them in the area of T10-11.  It was noted that this 
most likely represented old compression deformities.  

At a February 1976 periodic medical examination, the veteran 
reported a history of recurrent back pain.  The examiner 
indicated that there was no back pathology noted and that no 
treatment was required.  In October 1976, the veteran 
complained of back pain.  Physical examination showed full 
range of motion of the spine with no pain or muscle spasm.  

An abdominal X-ray performed in November 1977 showed 
incidental findings of disc space narrowing with anterior 
lipping and wedging at T10-11 and T8-9; it was also noted 
that the veteran had dorsal kyphoses.  

In September 1990, the veteran complained of recurrent back 
pain.  X-ray examination showed early degenerative arthritis 
throughout the lumbar spine.  The bony structures were intact 
and disc spaces were normal.  The impression was early lumbar 
degenerative arthritis, remainder of findings throughout the 
lumbar spine are normal.  On follow-up examination in October 
1990, it was noted that the veteran's back was asymptomatic 
with the use of Motrin.  

In March 1992, he again sought treatment for lumbar pain 
which developed after installing a window; the assessment was 
lumbosacral strain.  At his April 1992 service separation 
medical examination, the veteran reported a history of 
recurrent back pain since 1991, which he claimed was 
constant.  X-ray examination showed minimal early 
degenerative arthritis throughout the lumbar spine.  

In August 1993, following his separation from service, the 
veteran filed claims of service connection for numerous 
disabilities, including recurring back problems.  

In connection with his claim, he was afforded a VA medical 
examination in September 1993, at which he reported a 12-year 
history of variable back pain.  He stated he had incurred 
minor back injuries on two occasions while in service and now 
had occasional back stiffness in the mornings and wore a back 
brace when he stood for prolonged periods.  He reported that 
he was careful while lifting, and that his back pain 
responded to Motrin.  On physical examination, his gait was 
normal without any assisting device.  It was observed that he 
moved around the examination room, undressed and dressed, and 
mounted and dismounted the examination table normally.  He 
also hopped on either foot, heel and toe walked, and squatted 
and arose normally.  He could raise his arms over his head 
and bend forward 90 degrees.  There was also full range of 
motion on lateral flexion, rotation and extension of the 
lumbar spine.  There was no sciatic notch tenderness or 
muscle spasm, but there was mild dorsal kyphosis.  The 
impression, in pertinent part, was degenerative joint disease 
of the lumbar spine.  X-ray studies of the lumbar spine 
showed mild to moderate degenerative changes with an anterior 
deformity of T12.

By June 1994 rating decision, the RO granted service 
connection for degenerative joint disease of the lumbosacral 
and thoracic spine and assigned an initial 10 percent rating 
for the disability under Code 5003, effective March 1, 1993, 
the day following the date of his separation from service.  
The veteran appealed the RO decision, arguing that he was 
entitled to a rating in excess of 10 percent.

Thereafter, the RO obtained VA outpatient treatment records 
reflecting that in August 1994, the veteran reported a 10 
year history of low back pain.  On examination, some decrease 
in mobility of the low back was reported.

On VA medical examination in December 1994, the veteran 
reported that his back pain had progressed in severity to the 
extent that he felt constant soreness, which he rated as a 3 
on a pain scale of 1 to 10.  He also indicated that his back 
pain may awaken him out of sleep and may be accentuated with 
coughing and sneezing.  He also said that pain occasionally 
radiated down the legs, that he had difficulty sitting for 
extended periods, and that he had difficulty getting out of 
bed and getting started about once a week.  He also reported 
upper back discomfort, but indicated it was mild compared to 
the low back pain.  On examination, his gait was normal 
without assisting devices, and he was able to normally move 
around the room, dress and undress, and mount and dismount 
the examination table.  Further, he was able to hop on either 
foot, heel and toe walk, and squat and arise, normally.  Full 
range of motion of the spine was reported, except for 
backwards extension, which was limited to 20 degrees.  The 
straight leg raising test was negative, bilaterally, and 
there was no sciatic notch tenderness or muscle spasm.  
However, the mid back was tender to fist percussion.  Thigh 
and calf measurements on the left side were equal to those on 
the right side.  Knee and ankle jerk tests were 2+ 
bilaterally, and there was no sensory or motor deficit.  
Degenerative joint disease of the thoracic and lumbar spine 
was diagnosed.  X-ray studies showed the thoracic kyphosis 
was preserved, vertebral body heights were intact, and that 
there was mild spondylolysis particularly at T11 and T12.  
There was also severe disc space narrowing with anterior bony 
fusion at approximately the T10-T11 level, reported as 
possibly being developmental.  The lumbar lordosis was 
preserved and there was spondylolysis at L4 and L2, and to a 
lesser extent at L1.  There was also a slight irregularity at 
the superior end plate of L1, reported as probably 
degenerative in origin.

At a personal hearing in May 1995, the veteran testified that 
his back disability limited certain activities including 
prolonged sitting, walking, and heavy lifting.  He said that 
he wore a back brace or bent his knees whenever he had to 
lift objects heavier than 25 or 30 pounds.

In January 1999, the veteran had a VA medical examination at 
which he claimed he had progressive back pain since falling 
six feet from an airplane in 1964.  He stated that his low 
back was sore daily, but denied lower extremity radiating 
pain or paresthesias, bowel or bladder complications, or pain 
with coughing and sneezing.  He indicated that he was 
undergoing no treatment for his low back disability, although 
he did take Motrin occasionally.  He reported he could walk 
at least a mile and could sit for about 30 minutes, but that 
his back became sore if he tried a lot of activity.  On 
examination, he was observed to walk briskly without a limp.  
His gait was normal and he was able to walk on his heels and 
toes without complaint.  Further examination of the 
thoracolumbar spine demonstrated no trophic skin change or 
skin abnormality indicative of disuse.  There was slight pain 
on midline percussion of the spine from the lower thoracic to 
the lower lumbar region, but there was no tenderness to 
palpation about the low back or right or left hip girdle 
regions, nor was there any muscle spasm in those areas.  
Straight leg raising was negative and circulation was normal.  
Deep tendon reflexes were active and symmetric, muscle 
strength was normal, and sensory examination was normal.  
Range of motion of the thoracolumbar spine showed flexion to 
75 degrees, extension to 25 degrees, side bending right and 
left to 25 degrees.  All ranges of motion produced slight 
discomfort at the terminal range of motion, except on 
extension.  The examiner indicated that the veteran's back 
disability produced negligible functional impairment or loss 
of motion of the spine.  He also noted that there was no 
observable or palpable deformity of the vertebral bodies of 
the thoracic and lumbosacral spine.  X-ray examination showed 
degenerative changes; the intervertebral disc spaces were 
adequately maintained.  X-ray examination of the thoracic 
spine showed mild anterior wedge compression deformities of 
the lower thoracic vertebral bodies.  Also, there were 
degenerative arthritic changes with marginal osteophytes and 
calcification of the anterior spinus ligaments at several 
levels.  They were not acute and did not appear to be 
developmental.  

In July 1999, the RO determined that, effective January 11, 
1999, separate ratings were warranted as follows:  
degenerative joint disease and disc disease of the 
lumbosacral spine, 10 percent; and degenerative joint and 
disc disease of the thoracic spine, zero percent.  The 
combined disability rating remained 10 percent.

On VA medical examination in March 2000, the veteran 
indicated that his back symptoms had not changed since the 
last VA medical examination in January 1999.  He stated that 
his back was just sore and that he occasionally used a Velcro 
closing wrap around his back if he had to do any lifting.  He 
denied pain with coughing or sneezing, as well as radiating 
lower extremity pain or paresthesias.  He indicated that his 
back was stiff in the morning, making it hard for him to bend 
over.  With respect to weakness and fatigability, he 
indicated that he could not sit over 15 minutes without 
adjusting his position in the chair, and if he sat in one 
place more than two hours, his back became quite sore.  On 
physical examination, he had a normal gait, and moved about 
the examination room without difficulty, including up and 
down from the examination table.  There was no tenderness of 
the spine or right or left hip girdle regions.  Deep tendon 
reflexes were 2+ and symmetric bilaterally.  There was no 
muscle spasm anywhere.  There was no complaint of pain on 
midline percussion of the thoracolumbar spine.  On sensory 
examination to pinwheel, he complained of dullness in the 
entirety of both lower extremities, not following anatomic 
pattern.  Seated straight leg raising was negative 
bilaterally.  Range of motion testing showed flexion to 100 
degrees, extension to 20 degrees, side bending right and left 
to 25 degrees.  All range of motion was without any pain.  
The examiner explained that the thoracic and lumbar spine 
moved together and that there was no separate range of motion 
for the thoracic, compared to the lumbar spine.  Rather, he 
indicated that range of motion figures recorded were for both 
the thoracic and lumbar spine.  The examiner concluded that 
it was an essentially normal physical examination of the 
thoracolumbar spine and that findings were strictly on X-ray.  
Lumbar spine X-rays taken in January 1999 indicated no disc 
problem; therefore, the diagnosis in the lumbar spine was 
spondylosis of the lumbar spine.  As to the thoracic spine, 
the X-ray diagnosis was degenerative joint disease plus mild 
anterior wedge compression of the lower thoracic vertebral 
bodies.  As to the finding of mild compressions, he indicated 
that such finding would on a more-likely-than-not basis be a 
developmental abnormality.  The examiner also concluded that 
there was no functional impairment from the veteran's back 
disability, no pain whatsoever visibly manifested on any part 
of the examination, no muscular atrophy, and no trophic skin 
changes indicating diffuse.  The examiner reiterated that the 
veteran's spine was essentially normal in all respects.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  According to the VA General 
Counsel, 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is rated under Diagnostic Code 5293. VA O.G.C. 
Prec. Op. No. 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31,262 
(1998).

The Court also held in Hicks v. Brown, 8 Vet. App. 417 
(1995), that once degenerative arthritis is established by X-
ray evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:  (1) where limitation of motion of a 
joint or joints is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, and limitation of motion meets the criteria in the 
diagnostic code or codes applicable to the joint or joints 
involved, the corresponding rating under the code or codes 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the code or codes applicable to 
the joint or joints involved, a rating of 10 percent will be 
assigned for each major joint or group of minor joints 
affected, "to be combined, not added"; and (3) where there 
is no limitation of motion, a rating of 10 percent or 20 
percent, depending upon the degree of incapacity, may still 
be assigned if there is X-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups.  In 
addition, Diagnostic Code 5003 is to be read in conjunction 
with 38 C.F.R. § 4.59, and it is contemplated by a separate 
regulation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.  Finally, the Court noted that 
"Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in."

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

III.  Analysis

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the veteran under that statute.  

As noted above, in September 1998 and January 2000, the Board 
remanded this matter for additional development of the 
evidence.  A review of the record indicates that the 
development requested by the Board in its remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, given the facts of this case, there is no 
reasonable possibility that any further assistance to the 
veteran would aid in substantiating his claims.  The Board 
further notes that he has been informed via Supplemental 
Statements of the Case, of the nature of the evidence needed 
to substantiate his claims.  In view of the foregoing, the 
Board finds that VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of these claims, the Board finds that it can 
consider the merits of this appeal without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993). 

Degenerative joint and disc disease of the lumbosacral spine

The veteran's lumbosacral spine disability is currently rated 
as 10 percent disabling under the provisions of Diagnostic 
Codes 5003 and 5292.  

Under Code 5003, degenerative arthritis established by X-ray 
evidence will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  Limitation of 
motion of the lumbar spine is rated under Code 5292.  Under 
that provision, a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating is warranted for moderate limitation of motion, and a 
40 percent rating is warranted for severe limitation of 
motion.

In this case, there has been no post-service evidence of 
limitation of motion of the lumbar spine which could be, or 
has been, characterized as moderate.  In fact, range of 
motion was described as "full" on September 1993 VA medical 
examination.  Likewise, on VA medical examination in December 
1994, full range of motion of the spine was again reported, 
except for backwards extension, which was limited to 20 
degrees.  On most recent VA examination in March 2000, range 
of motion testing showed flexion to 100 degrees, extension to 
20 degrees, side bending right and left to 25 degrees, and 
the examiner characterized the veteran's spine as 
"essentially normal in all respects" on physical 
examination.  Based on the foregoing, the Board finds that 
the criteria for a rating in excess of 10 percent under Code 
5292 have not been met, as there has been no showing of 
limitation of motion of the lumbar spine which has been 
characterized as more than mild.

Although range of motion studies of the lumbar spine have 
consistently shown no more than mild limitation of motion, 
the Board observes that the Court has held that an increased 
rating may be assigned for additional limitation of motion 
resulting from functional impairment.  DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45.  Thus, the Board has carefully reviewed 
the record in this regard.  However, the objective evidence 
indicates that a rating in excess of 10 percent is not 
warranted.  For example, in the January 1999 VA examination 
report, the examiner indicated that the functional impairment 
attributable to the veteran's back disability was 
"negligible."  Likewise, on most recent VA medical 
examination, the examiner concluded that there was no 
functional impairment from the veteran's back disability, no 
pain whatsoever visibly manifested on any part of the 
physical examination, no muscular atrophy, and no trophic 
skin changes indicating disuse.  In sum, the evidence of 
record contains no indication of atrophy, evidence of disuse, 
or other objective indication of additional functional 
limitation to support a finding that the veteran's lumbar 
spine disability impairs him to the extent that he has the 
equivalent of moderate limitation of motion, such that a 20 
percent rating would be warranted.  After consideration of 
the factors enumerated under 38 C.F.R. §§ 4.40 and 4.45, the 
Board concludes that the veteran is not be entitled to an 
increase under those regulations since he does not have 
limitation of motion beyond that reported on examination 
which could be attributed to such factors as pain, weakness 
or fatigability, etc.  Consequently, the veteran's symptoms 
are consistent with the assignment of no more than 10 percent 
evaluation under Code 5292.

The Board has also considered whether a higher rating would 
be warranted under 38 C.F.R. § 4.59, but finds that the 
veteran's symptomatology of soreness and limited motion is 
already contemplated in the current 10 percent rating.  There 
is no credible evidence that he experiences additional 
symptoms to an extent that the criteria for a rating higher 
than 10 percent would be justified. 

In addition, there are other diagnostic codes that relate to 
impairment of the low back; the veteran is entitled to be 
rated under the code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Code 5295, a 10 percent evaluation 
is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

As to the criteria for a rating in excess of 10 percent under 
Code 5295, it is noted that there has been no objective 
evidence of muscle spasm on extreme forward bending or 
unilateral loss of spine motion, sufficient to warrant a 20 
percent rating.  Thus, a rating in excess of 10 percent is 
not warranted under Code 5295.

Under 38 C.F.R. § 4.71a, Code 5293, mild intervertebral disc 
syndrome warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation in 
warranted for severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  

To warrant an increased rating under this provision, the 
veteran's lumbosacral spine condition must be productive of 
moderate disability with recurring attacks.  In this case, 
however, there is no evidence of moderate intervertebral disc 
syndrome of the lumbosacral spine.  Absent objective medical 
evidence of neurologic abnormality, such as evidence of 
impaired reflexes, bowel or bladder control problems, 
sensation or motor strength abnormalities, producing moderate 
disability, a rating in excess of 10 percent under Code 5293 
is not warranted.

In addition, although the RO has characterized the veteran's 
disability as degenerative joint and disc disease of the 
lumbosacral spine, he is not entitled to separate ratings for 
lumbar spine arthritis and any lumbar degenerative disc 
disease as the symptomatology is overlapping, if not 
identical.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
see also VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997) 
(providing that a veteran could not be rated under Code 5293 
for intervertebral disc syndrome based on limitation of 
motion, and also be rated under, for example, Code 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses).

Likewise, there is no objective medical evidence to establish 
that the veteran has sustained a fracture of the lumbosacral 
spine, has unfavorable ankylosis of the lumbosacral spine, or 
has any other condition to establish that any other 
diagnostic code used to evaluate lumbosacral spine 
disabilities is applicable.  See 38 C.F.R. 4.71a, Codes 5285-
5287.

The Board has also considered assigning a higher evaluation 
under 38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional or unusual disability picture as 
to render impractical application of the regular rating 
schedule standards and to warrant assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, there is no indication that the veteran's 
lumbosacral spine disability has markedly interfered with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The veteran has not 
presented any employment records or other documentary 
evidence showing a marked interference with his potential for 
earning capacity generally and concedes that he has not been 
treated by physicians for his service-connected low back 
disability.  Under such circumstances, the Board finds that 
the impairment resulting from the veteran's low back 
disability is appropriately compensated by the currently-
assigned schedular rating, and the provisions of 38 C.F.R. § 
3.321 are inapplicable.

Degenerative joint and disc disease of the thoracic spine

The veteran's thoracic spine disability has been rated by the 
RO as zero percent disabling under 38 C.F.R. § 4.71a, Codes 
5003-5291.  Again, Code 5003 provides that arthritis, 
substantiated by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.

Limitation of motion of the dorsal (thoracic) segment of the 
spine is rated under 38 C.F.R. § 4.71a, Code 5291.  Under 
those criteria, slight limitation of motion of the dorsal 
segment of the spine warrants a noncompensable evaluation.  
Moderate or severe limitation of motion of the dorsal segment 
of the spine warrants a 10 percent evaluation.  This is the 
maximum rating available under this diagnostic code.

In this case, as discussed above, there has been no post-
service evidence of limitation of motion of the thoracic 
spine which could be, or has been, characterized as moderate 
or severe.  Rather, range of motion studies have been 
essentially normal.  Based on the foregoing, the Board finds 
that the criteria for a 10 percent rating under Code 5291 
have not been met, as there have been no showing of 
limitation of motion which has been characterized as more 
than mild.

Although range of motion studies of the thoracic spine have 
consistently shown no more than mild limitation of motion, 
the Board observes that the Court has held that an increased 
rating may be assigned for additional limitation of motion 
resulting from functional impairment.  DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45.  Thus, the Board has carefully reviewed 
the record in this regard.  However, the objective evidence 
in this case indicates that a compensable rating is not 
warranted.  As set forth above, VA examiners have indicated 
that the veteran's back disability is productive of no more 
than negligible functional impairment.  Again, the evidence 
of record contains no indication of atrophy, evidence of 
disuse, or other objective indication of additional 
functional limitation to support a finding that the veteran's 
thoracic spine disability impairs him to the extent that he 
has the equivalent of moderate limitation of motion, such 
that a 10 percent rating is warranted.  

Consequently, after consideration of the factors enumerated 
under 38 C.F.R. §§ 4.40 and 4.45, the Board concludes that 
the veteran is not be entitled to an increase under those 
regulations since he does not have limitation of motion 
beyond that reported on examination which could be attributed 
to such factors as pain, weakness or fatigability, etc.  The 
veteran's symptoms are consistent with the assignment of no 
more than a zero percent evaluation under Code 5291 for mild 
limitation of motion of the thoracic spine.

The Board has considered the Court's holding that to the 
extent that Code 5003 and 38 C.F.R. § 4.59, when read 
together, require painful motion of a major joint or group of 
joints caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating per joint, combined 
under Code 5003, even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

In this case, service connection has been established for 
degenerative joint disease of both the lumbosacral and 
thoracic segments of the spine.  However, the Board finds 
that a separate 10 percent rating for painful motion of the 
thoracic spine is not warranted.  The evidence demonstrates 
that the veteran experiences soreness in the entire spine 
with limitation of motion which is no more than mild.  As set 
forth above, the medical evidence indicates that the lumbar 
and thoracic segments of the spine move together and that 
there is no separate range of motion for the thoracic as 
compared to the lumbar segment of the spine.  

In other words, the medical evidence demonstrates that any 
painful or limited motion is a manifestation of the overall 
back disability, including both the lumbar and thoracic 
spine.  Consequently, assignment of a separate 10 percent 
rating based on evidence of painful motion of the thoracic 
spine would, in this case, violate the anti-pyramiding 
provision of the 38 C.F.R. § 4.14.  See also 38 U.S.C.A. § 
4.45.

In addition, there are other diagnostic codes that 
potentially relate to impairment of thoracic spine; the 
veteran is entitled to be rated under the code which allows 
the highest possible rating for the clinical findings shown 
on objective examination.  Schafrath, supra.

Diagnostic Code 5285 provides ratings for residuals of a 
vertebral fracture.  Residuals are rated at 100 percent if 
there is cord involvement and the veteran is bedridden or 
requiring long leg braces; residuals are rated at 60 percent 
if there is no cord involvement but there is abnormal 
mobility requiring neck brace (jury mast).  Clearly, there is 
no evidence whatsoever of the type of disability necessary 
for 60 and 100 percent ratings under Code 5285.  Residuals 
not fitting into the 100 or 60 percent categories are rated 
in accordance with definite limited motion or muscle spasm, 
with an additional 10 percent for demonstrable deformity of 
the vertebral body.  Id.  

As set forth above, the veteran's back disability is rated 
based on symptoms of limited of motion.  However, it is 
unclear whether he exhibits demonstrable deformity of a 
vertebral body due to fracture.  X-ray examination of the 
thoracic spine has, is some cases, shown a compression or 
wedging deformity of the lower thoracic vertebral bodies.  
While some examiners have attributed these findings to a 
developmental abnormality, others have indicated that it may 
be due to an old compression fracture.  Granting the veteran 
the benefit of the doubt, the Board concludes that a 10 
percent rating for his thoracic spine disability is 
warranted, for slight limitation of motion of the thoracic 
spine together with a deformity of a vertebral body from a 
fracture.  See 38 C.F.R. § 4.71a, Codes 5285 and 5291.

The veteran is not entitled to a rating in excess of 10 
percent for his thoracic spine disability.  There is no 
evidence that the thoracic spine is ankylosed (bony 
fixation).  See 38 C.F.R. § 4.71a, Code 5288 (2000).  
Likewise, the Board finds that Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, is not for 
application in the absence of evidence showing that the 
veteran's service connected thoracic spine disability is 
productive of symptoms indicative of moderate intervertebral 
disc syndrome of the thoracic spine.

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
thoracic spine disability.  For the reasons set forth above, 
the Board finds that the impairment resulting from the 
veteran's thoracic spine disability is appropriately 
compensated by the currently-assigned schedular rating, and 
the provisions of 38 C.F.R. § 3.321 are not for application.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative joint and disc disease of the lumbosacral spine 
is denied.  

An initial 10 percent evaluation for degenerative joint and 
disc disease of the thoracic spine with demonstrable 
vertebral deformity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

